Citation Nr: 1235073	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an increased rating for a right knee disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2003 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

In December 2007, the Veteran testified before the Board at a Central Office hearing held in Washington, DC.  In a July 2011 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2007 was no longer employed by the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing.  38 C.F.R. § 20.707 (2011).  The Veteran requested another hearing, and in March 2012, he appeared before the undersigned Veterans Law Judge to present testimony in his case.  Unfortunately, due to a mechanical failure, the Veteran's hearing was not recorded.  Accordingly, in June 2012, the Board sent the Veteran another letter explaining that his March 2012 hearing was not recorded, and asking if he wished to have another hearing.  The Veteran did not respond to the June 2012 letter, and it is presumed that he does not wish to appear before the Board for another hearing.  Id.  Accordingly, the Board will proceed with the adjudication of the Veteran's claims.



REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

I.  Left Knee Disorder and Low Back Disorder

The Veteran was afforded VA examinations in June 2004 and November 2005 with regard to his claims for service connection.  However, review of the examination reports reflect that they are inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the June 2004 VA examination, the VA examiner opined that the Veteran's left knee disorder was not related to his active duty service, including his inservice symptoms of left knee pain.  However, the examiner failed to provide any supporting explanation or rationale in support of the opinion.  Thus, the Board finds the June 2004 VA opinion to be insufficient.  In November 2005, the Veteran underwent another VA examination.  The VA examiner concluded that the Veteran's left knee symptoms during service "should not be responsible for the pain that the patient has to date" but did not provide any explanation of rationale for the opinion.  The examiner also found that the Veteran's low back disability was not secondary to his service-connected right knee disorder.  However, the examiner did not provide an opinion as to whether the Veteran's current low back disorder is directly related to his active duty service, as contended by the Veteran.  

Additionally, although the examiner noted the Veteran's statements that he has had symptoms of a left knee disorder and low back disorder continuously since service discharge, it does not appear from the opinion provided that those statements were considered in rendering the opinion.  For the foregoing reasons, the Board finds the June 2004 and November 2005 VA examinations to be inadequate.  Thus, the Veteran must be provided with new VA examinations addressing the etiology of his current left knee and low back disabilities.

II.  Right Knee Disorder

In addition, the RO should provide the Veteran with a new VA examination addressing the severity of his service-connected right knee disorder.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 

Although a VA examination was provided in November 2005 which addressed the severity of the Veteran's right knee disorder, the clinical findings of that examination report are now almost seven years old.  In addition, the most recent medical treatment records in the claims file are from 2008.  To adjudicate the severity of the Veteran's right knee disorder without more current clinical findings would be in error.  Accordingly, as there are no current treatment records in the claims file and the findings from the November 2005 VA examination may not reflect the current state of the Veteran's right knee disorder a new examination is warranted to determine the current extent and severity of the Veteran's service-

connected right knee disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his right knee disorder, left knee disorder, and low back disorder since 2008.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's right knee disorder, left knee disorder, and low back disorder which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be provided with new VA examinations to determine whether his current left knee 

and low back disabilities are related to his active duty service.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's lay statements which are competent evidence of inservice and post-service symptomatology, the VA examiner(s) must provide opinions as to whether the Veteran's current left knee or low back disabilities are related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must also schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The Veteran's claims file and all records on Virtual VA be made 

available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All indicated tests and studies, to include range of motion testing, must be accomplished.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected right knee disorder, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  The examiner must provide an opinion on the impact of the service-connected right knee disorder on the Veteran's ability to work, as well as any resultant limitation of function of the right knee.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right knee disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-

connected right knee disorder.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The RO must consider whether separate ratings are warranted for the Veteran's service-connected right knee disorder.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


